Wells, J.,
dissenting. — I concur in the opinion on the first point. It was for the jury to judge, whether the omission of the father to inform his son of the defect was a want of ordinary care. There might be cases, where it would be very clearly the duty of the owner of the team, to communicate to the driver known defects in the highway. The decision of the question fell within the province of the jury.
In relation to the other portion of the opinion, it appears to me, that its conclusion is wrong. The defendants had mingled the conduct of the driver, as a traveler upon the road, with his actions in reference to Foster. Now he may not have conducted with propriety in reference to Foster, while he has so done as a traveler in relation to the road. It was necessary for the Judge to separate those ideas. He did so by saying in substance, that the jury should regard the driver’s mode of traveling irrespective of Foster or the treatment of him. It had been previously stated that the son must exercise ordinary care and prudence.
The driver’s conduct towards Foster, whether good or bad, cannot determine his rights in regard to the town. The meaning of the Judge appears to be, that the jury are to look at the mode of traveling upon the road, as if the road were clear, not how the driver treated Foster. The whole of the last instruction is intended to illustrate the same idea, and is to be taken together to ascertain its meaning.